 Case: 4:19-cv-02339-SNLJ Doc. #: 34 Filed: 05/05/20 Page: 1 of 7 PageID #: 375



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ADAM NAERT,                                   )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 4:19-cv-02339-SNLJ
                                              )
GEICO CASUALTY INSURANCE                      )
COMPANY,                                      )
                                              )
              Defendant.                      )

                             MEMORANDUM AND ORDER

       This matter comes to the Court on defendant Geico Casualty Insurance

Company’s motion for summary judgment (ECF #23). For the following reasons, the

motion is GRANTED.

I. BACKGROUND

       This case involves claims by Adam Naert, the insured, against Geico, the insurer,

for underinsured motorist (“UIM”) coverage related to vehicular accident that occurred

on February 3, 2019. At the time of the accident, Naert was operating a 2006 Suzuki

motorcycle. There is no dispute that the motorcycle was not listed on the relevant

insurance policy’s declarations page. Pointing to the policy’s owned-vehicle exclusion,

Geico says Naert’s claim must fail because UIM coverage does not apply to an owned

vehicle that is not listed or described in the policy’s declarations. The relevant UIM

coverage and exclusion provisions read:




                                             1
 Case: 4:19-cv-02339-SNLJ Doc. #: 34 Filed: 05/05/20 Page: 2 of 7 PageID #: 376



                           Underinsured Motorist Coverage
                                      Missouri
                                        …
       DEFINITIONS
       …
       3. Occupying means in, upon, entering into or alighting from …
       …
       LOSSES WE PAY
       We will also pay damages the insured is legally entitled to recover for
       bodily injury caused by an accident and arising out of the ownership,
       maintenance or use of an underinsured motor vehicle.
       …
       EXCLUSIONS
       …
       5. Bodily Injury to an insured while occupying or through being struck by
       any motor vehicle owned by the insured or a relative that is not described
       in the Declarations, or which is described in the Declarations but
       Underinsured Motorist Coverage is not carried, is not covered.

       Naert’s sole contention against Geico’s motion is that he did not, in fact,

own the motorcycle at the time of the accident. Thus, he argues, the owned-auto

exclusion cannot apply in this case notwithstanding the fact that the motorcycle

does not appear in the policy’s declarations.

II. STANDARD OF REVIEW

       Summary Judgment involves the “threshold inquiry of determining whether there

is a need for trial.” Walls v. Petrohawk Properties, LP., 812 F.3d 621, 624 (8th Cir. 2015)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). In other words,

summary judgment is appropriately granted if, in viewing the record in a light most

favorable to the nonmoving party, there are no genuine issues of material fact and the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). The movant

bears the initial burden of demonstrating both the absence of a genuine issue of material


                                                2
 Case: 4:19-cv-02339-SNLJ Doc. #: 34 Filed: 05/05/20 Page: 3 of 7 PageID #: 377



fact and his or her entitlement to judgment as a matter of law. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once this initial burden is met, the nonmoving party must then

set forth, by affidavit or other rebuttal evidence, specific facts showing that a genuine

issue of material fact actually exists. Grey v. City of Oak Grove, Mo., 396 F.3d 1031,

1034 (8th Cir. 2005); FED. R. CIV. P. 56(e). To satisfy this burden, the nonmoving party

must “do more than simply show there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

“[T]he mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Scott v. Harris, 550 U.S. 372, 380 (2007)

(quoting Anderson, 477 U.S. at 247-248). Thus, “when opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonably jury

could believe it, a court should not adopt that version of the facts for purposes of ruling

on a motion to dismiss.” Id. Moreover, even when a dispute is genuine—such that a jury

could reasonably favor either side—it must also be the case that the disputed facts are

material in that they “might affect the outcome of the suit under the governing law.”

Anderson, 477 U.S. at 248.

III. ANALYSIS

       The owned-vehicle exclusion works to bar UIM coverage for bodily injuries

sustained while the insured is occupying a vehicle owned by him or her, but not included

in the policy’s declaration page. See, e.g., Bush v. Shelter Mut. Ins. Co., 412 S.w.3d 336,

340 (Mo. App. W.D. 2013). Thus, the exclusion hinges in large part on what it means to

                                              3
 Case: 4:19-cv-02339-SNLJ Doc. #: 34 Filed: 05/05/20 Page: 4 of 7 PageID #: 378



“own” the vehicle involved in a claimed accident. When the definition is left undefined in

the policy—as has occurred here—the Missouri Supreme Court applies a “meaning that

would ordinarily be understood by the layman who bought and paid for the policy.”

Manner v. Schiermeier, 393 S.W.3d 58, 62 (Mo. banc. 2013). Looking to the dictionary

definition, Manner concluded the term “owner” involves, as a practical matter,

“establishing either title … or the power to voluntarily destroy, encumber, sell, or

otherwise dispose of the property.” Id. at 63. Similarly, in the content of Chapter 301—

Registration and Licensing of Motor Vehicles—the legislature has made clear that an

“owner” means anyone who “holds legal title to a vehicle.” § 310.010(44), RSMo.

       There is no dispute that, at the time of the accident, Naert possessed the Suzuki—

certainly so, he was driving it. The dispute lies, instead, on whether Naert held legal title

to the motorcycle. Naert says no, pointing out that, while he paid for and took possession

of it prior to the accident (as shown in the supplied certificate of title), he did not have it

“titled in [his] name.” In other words, he was assigned the title from the relevant seller,

but never followed up to have it registered in his name.

       Missouri has a statute that lays out precisely what must occur for the sale and

registration of a motor vehicle. First, “in the event of a sale [] of a motor vehicle,” the

holder of the certificate of ownership must “endorse on the same an assignment thereof.”

§ 301.210.1, RSMo. Second, “[t]he buyer shall then present such certificate, assigned as

foresaid, to the director of revenue” for the “registration of such motor vehicle,” who will

issue “a new certificate of ownership [] to the buyer.” § 301.210.2, RSMo. Additional



                                               4
    Case: 4:19-cv-02339-SNLJ Doc. #: 34 Filed: 05/05/20 Page: 5 of 7 PageID #: 379



requirements follow in Section 301.210.3 that are not relevant here—applicable to

interstate sales and dismantled vehicles.

         Naert’s theory, and Geico’s counterargument, hinges on the second requirement—

title registration. While Naert points out how he has yet to comply with registration

requirements, Geico says registration is a technicality and not absolutely required to

establish ownership. According to Geico, “all a seller needs to do is endorse the title over

to the buyer” and, upon that act, ownership has successfully transferred.

         This Court agrees with Geico.1 In the case of a used motor vehicle—what is

undisputedly at issue here—it has long been held that “the fact of ownership is created by

the delivery of a properly assigned certificate of title.” Allstate Ins. Co. v. Northwestern

Nat. Ins. Co. of Milwaukee, Wis., 581 S.W.2d 596, 602 (Mo. App. S.D. 1979).

“Registration is one step beyond proper assignment of title and an individual may

become the owner of a [used] motor vehicle although he has not yet become registered as

the owner.” Id.; accord Schultz v. Murphy, 596 S.W.2d 51, 53 (Mo. App. E.D. 1980). As

Allstate points out, this rule derives from Chapter 301’s precise definition of “owner,”

which is predicated on the person who, through contractual assignment, “holds the legal

title of a vehicle” notwithstanding forthcoming registration efforts. Allstate Ins. Co., 581


1
  The Court would place one, small caveat on Geico’s statement that “all a seller needs to do
is endorse the title over to the buyer.” Missouri law draws a distinction between new vehicles
and used vehicles. This case involves the latter, and Geico’s statement accurately applies in
that context. But, as for new cars, it is not true that a sales transaction need always involve
the assignment and transfer of title. This is because Section 301.200 provides a limited “non-
title exemption for dealer sales of a new car.” Executive Jet Management & Pilot Serv., Inc.
v. Scott, 629 S.W.2d 598, 612-613 (Mo. App. W.D. 1981); see also Faygal v. Shelter Ins.
Co., 689 S.W.2d 724, 727 (Mo. App. E.D. 1985).
                                              5
    Case: 4:19-cv-02339-SNLJ Doc. #: 34 Filed: 05/05/20 Page: 6 of 7 PageID #: 380



S.W.2d at 602 (citing Section 301.010, RSMo.); see also Glenn, 423 S.W.3d at 774-775

(discussing how title assignment follows basic contract law principles of mutual assent

and consideration).2

         The Missouri Court of Appeals recently reaffirmed Allstate’s applicability in a

case contextually similar to the issues confronted here. In Hong Lu v. Automobile Club

Inter-Insurance Exchange, an insurance policy granted insured status to the named

insured and “other person[s] [while] using your insured auto.” 510 S.W.3d 348, 354 (Mo.

App. E.D. 2016). The term “your insured auto” included “autos shown in the declarations

page, while owned by you.” Id. (emphasis in original). The insured had sold the relevant

vehicle to his son on November 20, 2014. Id. at 351. Title was assigned to the son on that

day. Id. at 355. Six days later, on November 26, 2014, the son was involved in the

claimed car accident. Id. at 351. The vehicle was not registered in the son’s name until

December 8, 2014. Id. at n.4. The court concluded the insured no longer owned the

vehicle at the time of the accident—despite the lack of son’s registration—and affirmed

the trial court’s judgment in favor of the insurer. Id. at 355. Citing Allstate, the court

explained that “ownership of [the] vehicle transfer[red] in Missouri upon delivery of [the]




2
  That is not to downplay the importance of registration, particularly in contemplation of a
subsequent sale by the assignee. But, when title has been properly and contractually
assigned, the lack of subsequent registration is not enough—alone—to rob the assignee of an
immediate ownership interest. Compare Schultz, 596 S.W.2d at 53 (ownership vested in
assignee of vehicle the moment they took “delivery of a properly assigned certificate of
title”); with Shivers v. Carr, 219 S.W.3d 301, 303-304 (Mo. App. S.D. 2007) (assignee of an
vehicle with an Illinois certificate of ownership did not validly transfer vehicle to third
person where assignee failed to have the vehicle first registered in Missouri under his name);
see also Glenn, 423 S.W.2d at 774-775.
                                               6
 Case: 4:19-cv-02339-SNLJ Doc. #: 34 Filed: 05/05/20 Page: 7 of 7 PageID #: 381



properly assigned certificate of title.” Id. at 355 (citing Allstate Ins. Co., 581 S.W.2d at

602)).

         Allstate and Hong Lu resolve this case. Naert did, in fact, own the vehicle prior to

the relevant accident, and there is no dispute that it was not included in the policy’s

declarations. Therefore, the owned-vehicle exclusion applies to bar his UIM coverage

claims.

III. CONCLUSION

         Accordingly,

         IT IS HEREBY ORDERED that defendant Geico Casualty Insurance

Company’s motion for summary judgment (ECF #23) is GRANTED. Judgment to

follow.


         So ordered this 5th day of May 2020.




                                                    STEPHEN N. LIMBAUGH, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                7
